AFFIRMED and Opinion Filed September 30, 2022




                                       SIn The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00500-CR

                RASHEED LASHAY KILPATRICK, Appellant
                                V.
                    THE STATE OF TEXAS, Appellee

                On Appeal from the 219th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 219-83467-2016

                         MEMORANDUM OPINION
                  Before Justices Myers, Pedersen, III, and Garcia
                             Opinion by Justice Garcia
      Appellant Rasheed Lashay Kilpatrick appeals from the trial court’s

adjudication of guilt for aggravated robbery fifty-year prison sentence. In three

issues, he argues the trial court erred by finding “true” the State’s allegation that he

violated a term of his community supervision by committing murder. We affirm.

                                  I.   Background

      Appellant pleaded guilty to aggravated robbery and, pursuant to a plea

bargain, was placed on deferred adjudication community supervision for five years.

      The State subsequently filed a petition to adjudicate guilt. The court

conducted a hearing on the State’s second amended petition alleging seven
violations of community supervision conditions,1 and appellant pleaded “not true”

to all alleged violations. After both sides presented evidence, the court found all

seven violations true. The court made a deadly weapon finding and assessed

punishment at fifty years in prison. This timely appeal followed.

                                            II.    Analysis

        In three issues, appellant challenges the court’s finding concerning his

violation of condition 1 by committing murder.

        On a motion to proceed with an adjudication of guilt, the State has the burden

to prove a violation of a condition of community supervision by a preponderance of

the evidence. Hacker v. State, 389 S.W.3d 860, 864–65 (Tex. Crim. App. 2013).

“‘[A] preponderance of the evidence’ means ‘that greater weight of the credible

evidence which would create a reasonable belief that the defendant has violated a

condition of his [community supervision].’” Id. at 865 (quoting Rickels v. State, 202

S.W.3d 759, 764 (Tex. Crim. App. 2006)); Dansby v. State, 468 S.W.3d 225, 231

(Tex. App.—Dallas 2015, no pet.).

        Where, as here, the State alleges multiple violations of the terms of

community supervision, proof of any one of the alleged violations is sufficient to

support revocation. Dansby, 468 S.W.3d at 231; Lee v. State, 952 S.W.2d 894, 900



    1
      The alleged violations include: 1.) Committing murder; 2.) Possessing a firearm; 3.) Failure to
reimburse for urinalysis testing; 4.) Failure to complete 100 hours of community service; 5.) Failure to pay
crime stoppers fee; 6.) Failure to pay the monthly supervision fee; and 7.) Failure to submit to substance
abuse evaluation and/or participate in and complete treatment recommendations.
                                                   –2–
(Tex. App.—Dallas 1997, no pet.); see also Smith v. State, 286 S.W.3d 333, 342

(Tex. Crim. App. 2009) (“We have long held that ‘one sufficient ground for

revocation would support the trial court’s order revoking’ community supervision.”)

(quoting Jones v. State, 571 S.W.2d 191, 193–94 (Tex. Crim. App. 1978)); Moore

v. State, 605 S.W.2d 924, 926 (Tex. Crim. App. 1980) (“We need not address

appellant’s other contentions since one sufficient ground for revocation will support

the court’s order to revoke probation.”).

      We review a trial court’s decision to proceed with an adjudication of guilt for

an abuse of discretion. Hacker, 389 S.W.3d at 865. Because the trial judge is the sole

judge of the witnesses’ credibility and the weight to give the evidence, in

determining whether the trial court abused its discretion, we review the evidence in

the light most favorable to the order. Id.

      Here, appellant admitted the State’s second and fourth allegations that he

possessed a firearm and failed to complete his community service. He also

acknowledged that the community supervision officer’s testimony about his failure

to fully pay his fines and fees (allegations three, five, and six) was correct. Because

proof by a preponderance of the evidence of any one of the alleged violations of the

conditions of appellant’s community supervision was sufficient to support the trial

court’s determination, we need not address appellant’s arguments concerning the

court’s finding that the allegations concerning the violation of condition “1” were

true. See TEX. R. APP. P. 47.1.

                                            –3–
      The trial court’s judgment is affirmed.




                                          /Dennise Garcia/
                                          DENNISE GARCIA
                                          JUSTICE




Do Not Publish
TEX. R. APP. P. 47.2(b)
210500F.U05




                                        –4–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

RASHEED LASHAY                               On Appeal from the 219th Judicial
KILPATRICK, Appellant                        District Court, Collin County, Texas
                                             Trial Court Cause No. 219-83467-
No. 05-21-00500-CR          V.               2016.
                                             Opinion delivered by Justice Garcia.
THE STATE OF TEXAS, Appellee                 Justices Myers and Pedersen, III
                                             participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered September 30, 2022




                                       –5–